Citation Nr: 0003671	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-19 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of shell 
fragment wound of right thigh and knee, Muscle Group XIV, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of 
gunshot wound of right leg, Muscle Group XII, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and P. H.



ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

A videoconference hearing was held before the undersigned 
Board Member in September 1999.  At the hearing, the 
additional issue of entitlement to service connection for 
peripheral arteriosclerosis, both on a direct basis and 
secondary to service-connected disability, was raised.  The 
Board notes that in a rating decision of August 1992, service 
connection for peripheral arterial vascular disease, 
bilateral lower extremities, was denied.  Accordingly, the 
veteran must submit new and material evidence to reopen that 
claim.  This raised issue is referred to the RO for the 
appropriate action.


REMAND

The veteran contends that his service-connected right lower 
extremity disabilities have become worse and are both more 
than 10 percent disabling.

The Board finds that additional development is necessary in 
this case.  Although a VA musculoskeletal examination was 
completed in April 1997, another VA examination is necessary 
to determine the current severity of the veteran's right 
lower extremity disabilities.

It is not clear from a review of the April 1997 VA 
examination report whether the examiner had reviewed the 
veteran's claims file.  In addition, the disabilities at 
issue apparently include involvement of Muscle Groups XII and 
XIV.  The examiner made no reference to these muscle groups.  
There were no measurements of the right leg, compared to the 
left leg, or notation whether there was any atrophy of the 
right leg.  In addition, the examiner did not note whether 
there was any weakness of the right leg due to the service-
connected disabilities.  The examiner noted that there was a 
10 centimeter, well-healed scar on the medial aspect of the 
right knee and a very faint-appearing, 5 centimeter scar just 
above the right ankle.  The examiner also noted that arterial 
Doppler studies of the lower extremities were consistent with 
claudication bilaterally.  The relevant diagnoses were severe 
peripheral arteriosclerosis and minimal residual scarring 
from gunshot wounds.  The examiner did not specify if the 
claudication and peripheral arteriosclerosis were related to 
the service-connected right lower extremity disabilities.

In addition, the examiner at the April 1997 VA examination 
did not assess extension of the toes and stabilization of the 
arch, or discuss the anterior muscles of the leg.  In this 
regard, the Board notes that the gunshot wound of the right 
leg involves Muscle Group XII.  Furthermore, although the 
examiner assessed the veteran's range of right knee motion, 
he notably did not examine motion of the right hip.  In this 
case, the veteran's shell fragment wound of the right thigh 
and knee involves Muscle Group XIV, which includes the 
function of simultaneous flexion of the hip and knee.  
Moreover, the Board notes that the examiner did not 
adequately assess functional loss due to pain.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claims.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all pertinent records 
which have not already been obtained, to 
include the veteran's treatment records 
from the Allen Park VA Medical Center 
since August 1992.

2.  Then, the RO should arrange for the 
veteran to undergo a VA musculoskeletal 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of impairment from the 
veteran's service-connected residuals of 
shell fragment wound of the right thigh 
and knee, and residuals of gunshot wound 
of the right leg.  All indicated studies, 
including range of motion studies in 
degrees, should be performed.  The 
examiner should note any scars on the 
right lower extremity and whether they 
are well-healed, painful, or cause 
limitation of function.  The examiner 
should note specific measurements at 
various levels of the right lower 
extremity, in comparison to the left 
lower extremity, and note whether there 
is any muscular atrophy.  The examiner 
should note pertinent ranges of motion, 
in specific degrees.  Tests of hip and 
knee motions against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain.  The specific functional 
impairment due to pain should be 
identified, and the examiner should be 
requested to assess the extent of any 
pain.  The physician should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.  To the extent 
possible, the examiner should distinguish 
the manifestations of the service-
connected disability from those of any 
other disorder present.  In particular, 
the examiner should note whether the 
veteran's complaint of cramping of the 
right calf is related to a service-
connected disability.  The veteran's 
claims file, including a copy of this 
REMAND, must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect 
specifically whether a review of the 
claims file was made.  The examination 
report must be typed.

3.  Thereafter, the RO should review the 
claims file and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO should 
undertake any other indicated 
development and readjudicate the issues 
on appeal.  In readjudicating the 
veteran's claims, the RO should consider 
all pertinent diagnostic codes under the 
VA Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and application of 38 
C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).

4.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded an appropriate opportunity to 
respond before the record is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




